             Case 5:19-cv-01262-XR Document 1 Filed 10/24/19 Page 1 of 10



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

 STEPHANIE HILLS                                  §
                                                  §
                     Plaintiff,                   §
                                                  §
 v.                                               §           Case No. 5:19-cv-1262
                                                  §
 NXS MANAGEMENT LLC, NEXUS                        §
 ENTERPRISES, LLC D/B/A NEXUS                     §
 MEDICAL CONSULTING                               §
           Defendants.                            §


               PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

       For     her     Original   Complaint   against   NXS   MANAGEMENT            LLC,    NEXUS

ENTERPRISES, LLC D/B/A NEXUS MEDICAL CONSULTING, for violations of Title VII of

the Civil Rights Act of 1964 as amended, Plaintiff Stephanie Hills shows the following:


                                         INTRODUCTION

        1.      This is a claim for wrongful discharge under Title VII of the Civil Rights Act of

1964 as amended.


        2.      Plaintiff applied for and was interviewed for the position of Director of Utilization

Review with Defendant Nexus. Nexus had the Utilization Review Accreditation Commission

(URAC) re-accreditation process coming up and needed Dr. Hills’ credentials in order to become

re-accredited (although never having met her, Nexus owners were aware of her credentials). After

the interview, Ed Bolton (CEO) commented to the then Director of Human Resources that he was

not expecting that Dr. Hills was black. Aubrey Longacre (Senior VP of Operations) then said we

need to hire her so she can “relate to the others” and I will not have problems with another black

employee anymore. Although the position applied for and posted was for Director of Utilization
             Case 5:19-cv-01262-XR Document 1 Filed 10/24/19 Page 2 of 10




Review, when Aubrey Longacre changed the title of the position to Associate VP of Managed

Care, and offered the position to Dr. Hills, telling her she would be part of the Executive Team.

Nexus then implemented a policy of allowing only Executive Team members in the Executive

Suite; however, Dr. Hills was not allowed to office in the Executive Suite (despite having available

offices) and was only allowed in the Executive Suite after checking in with the receptionist. No

other member of the Executive Team was required to check in or office outside the suite, and Dr.

Hills was the only African American member of the Executive Team. All other Executive Team

members reported to the CEO except Dr. Hills, who reported to the Senior VP of Operations.

Nexus management (including Ms. Longacre) segregated Dr. Hills from other executive level staff,

undermined her expertise, and did not allow Dr. Hills to exercise decision making authority over

her own staff. In short, these actions by Nexus created a hostile work environment which no

reasonable employee should be expected to endure.

                                            PARTIES

        3.      Plaintiff Stephanie Hills is an individual residing Kyle, Hays County, Texas. She

may be served with papers in this case through the undersigned counsel.

        4.      Defendant NXS MANAGEMENT LLC is a limited liability corporation organized

under the laws of the State of Texas. It maintains its principal place of business at 1650

Independence Drive, New Braunfels, Texas 78132. It may be served with process through its

registered agent, Larry Edward Bolton, at 1650 Independence Drive, New Braunfels, Texas 78132.

        5.      Defendant   NEXUS       ENTERPRISES,        LLC    D/B/A     NEXUS      MEDICAL

CONSULTING is a limited liability corporation organized under the laws of the State of Texas. It

maintains its principal place of business at 1650 Independence Drive, New Braunfels, Texas

78132. It may be served with process through its registered agent, Larry Edward Bolton, at 1650



2|Page
            Case 5:19-cv-01262-XR Document 1 Filed 10/24/19 Page 3 of 10




Independence Drive, New Braunfels, Texas 78132.


                                JURISDICTION AND VENUE

       6.      The Court possesses subject-matter jurisdiction pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e-16. Equitable and other relief is sought under

42 U.S.C. 2000e-5(g).


       7.      Venue is proper in the San Antonio Division of the Western District of Texas under

42 U.S.C. Section 2000e-5(f)(3) because all the events giving rise to Plaintiff’s claims occurred

within the confines of the San Antonio Division of the Western District of Texas, and Plaintiff was

employed within the Judicial District.


                                 FACTUAL BACKGROUND

       8.      Dr. Hills is a fifty-six-year-old Registered Nurse, licensed in Texas in accordance

with the Texas State Board of Nursing, and is of African American descent. She had more than

twenty-year’s experience in managed care, utilization review, case management, auditing and

quality at the time she became employed with Nexus on June 4, 2018. Dr. Hills has a Bachelor’s,

Master’s and PhD in Nursing and holds certifications as a Certified Case Manager (CCM) and

Certified Fraud Examiner (CFE). She was constructively discharged from Nexus on September

20, 2018.

       9.      Dr. Hills interviewed with Nexus to fill a position previously held by an employee

with the title of Vice-President of Managed Care, who had an office in the Executive Suite. All

executive level employees were in the Executive-Suite. Dr. Hills was considered an executive

level employee when hired and was the only African American in a leadership position at Nexus.




3|Page
          Case 5:19-cv-01262-XR Document 1 Filed 10/24/19 Page 4 of 10



       10.     During the interview, the CEO and Senior VP of Operations (owners of the

company) commented on Plaintiff’s race, African American, to the Human Resources Director.

The owners stated that they were” shocked” that Plaintiff was African American, but they needed

to hire her because it would give the appearance to other African American employees that they

would be treated fairly. Further, Nexus needed Dr. Hills’ credentials in order to move forward

with re-certification application of URAC (Utilization Review Accreditation Commission). She

was the only applicant at the time, and only person interviewed; the CEO and Senior VP of

Operations did not know she was African American prior to the interview; therefore, they had to

offer her the position at that point since they needed her credentials and she was the only person

interviewed.

       11.     Although Dr. Hills was hired at the executive level, the owners told the Human

Resources (HR) Director that she was not to be incorporated into the executive suite. This was

different treatment than the person who held the Managed Care position previously (who was

Caucasian). While Plaintiff worked at Nexus, the executive team had bi-weekly meetings to

discuss critical aspects of the organization and each executive representing the various departments

were present. Plaintiff was never invited to attend these meetings despite having the department

with the most employees (review nurses) and the most critical unit in the organization upon which

the organization gained the most revenue.

       12.     Instead, she was the only executive member mandated to attend weekly meetings

with managers, supervisors and directors where she would present her weekly data to the group.

Plaintiff was the only African American in these meetings and was openly questioned by lower

level managers regarding her team members, productivity and progress which created a hostile

working environment. This was also demoralizing and demeaning. Plaintiff was treated as if she




4|Page
           Case 5:19-cv-01262-XR Document 1 Filed 10/24/19 Page 5 of 10



was not an executive during these meetings and was oftentimes openly counselled by the Senior

VP of Operations in front of the staff. The previous person who held the Managed Care position

attended the Executive Team meetings.

       13.     During Dr. Hills employment with Nexus, her office was logistically separated

from all other executive staff. She was placed in a corner office in another section of the building

that was reserved for supervisors and managers. The other executive team members (CEO, Senior

VP of Operations, CFO, Chief Information Officer) were all located in the executive "C" suite of

the organization which had a private fully stocked kitchen and separate rest rooms. Being placed

in that location afforded them the privilege of critical meetings and other information away from

the frontline staff. They were afforded the opportunity to interact with their peers and share

relevant knowledge about the company which could enhance their ability to perform their duties

and quickly change to meet strategic goals.

       14.     The “C” suite was a secured area that required lower level staff members to badge

in for access. An email was sent to all Nexus staff members in Aug. of 2018 informing all non-

executive staff that they could no longer enter the "C" suite to speak with any of the executive staff

unless they first stopped at the receptionist desk located at the entrance. Because Plaintiff did not

have an office in the "C" suite, she was the only member of the executive team that was required

to stop at the front desk before entering the "C" suite for permission to meet with the executive

staff, including her boss.

       15.     Because of the actions of the owners, Plaintiff’s office lacked the same degree of

privacy and authority that was afforded to all other executives at Nexus. Additionally, having to

check in at the front desk was humiliating, degrading, and severely undermined her authority in

the organization which diminished the respect her staff had for her position. It projected the image




5|Page
           Case 5:19-cv-01262-XR Document 1 Filed 10/24/19 Page 6 of 10



throughout Nexus that Plaintiff was not to be considered on the same level as the other executives.

It also prevented her from positively interacting with her peers and hindered her ability to gain

critical job-related information.

       16.     Plaintiff asked the Senior VP of Operations during their first one on one meeting

about the location of her office and was told it was to keep her closer to her staff. This was not

consistent with the other executives who also had staff in other areas of the building.

       17.     Lastly, the person who previously held Plaintiff’s position at Nexus was Caucasian.

Her office was in the "C" suite next to the Senior VP of Operations. During Plaintiff’s time at

Nexus, that office remained vacant along with several other offices in the "C" suite. When the new

VP of Information Technology/Chief Information Officer was hired during Plaintiff’s employment

at Nexus, he was given a vacant office in the "C" suite.

       18.     Although Dr. Hills made several suggestions, she was not given authority to

implement any of them at the time, and none were implemented at the time despite her having

authored multiple job descriptions, reorganizational charts, and a pilot plan for a mentorship

program.

       19.     Plaintiff’s authority was undermined and minimized regularly. For example, within

a couple weeks of working at NEXUS, Dr. Hills identified that a Licensed Practical Nurse (LPN)

was working above her scope of practice and informed Aubrey Longacre (Senior VP of

Operations) that the functions should only be performed by a Registered Nurse, and the workload

needed to be reassigned. Longacre ignored the information and continued to allow the nurse to

perform the work. Longacre then informed the HR Director that Plaintiff would likely not be a

good fit because she was already trying to make changes. It wasn’t until a couple months later

when, in the preparation for an accreditation audit, it was brought to the attention of the company




6|Page
          Case 5:19-cv-01262-XR Document 1 Filed 10/24/19 Page 7 of 10



and the Compliance Officer, that only an RN should perform the functions Dr. Hills identified,

that Longacre reassigned the tasks to an RN. This occurred only a few days before the audit.

       20.     Other instances occurred when Plaintiff attempted to hire nurses for the UM

department she oversaw. Dr. Hills had to write a summary of the interview for each nurse and

suggested salary which was reviewed by HR and adjusted by Longacre before the nurse was

approved for hire. In one case, Plaintiff recommended not to hire a nurse who did not have a RN

license in the state of Texas; Longacre overruled the decision and hired the nurse anyway.

Longacre is not a licensed practitioner and had no knowledge of the Texas State Board of Nursing

licensing requirements. Despite this fact, Dr. Hills could not make decisions for hiring the nurses

in her department. The decisions by Longacre caused Plaintiff’s clinical license to be at risk since

the nurses were operating under her direct authority on paper.

       21.     During the Utilization Review Accreditation Commission (URAC) re-accreditation

that occurred while Plaintiff was at Nexus, she was not allowed to attend any of the meetings which

impacted her credibility within the organization. The entire process was conducted to evaluate the

company’s compliance with the accreditation standards of the nursing staff in the performance of

their duties. Plaintiff was not provided any documentation that was submitted to the URAC auditor

and was not invited to any of the preparation or actual audit meetings even though she was

responsible for ensuring the nurses met the standards. All staff members that were invited to attend

the meetings were Caucasian.


                         III.    ADMINISTRATIVE PROCEDURES

       22.     On May 11, 2018, within 180 days of the occurrence or act complained of herein,

Plaintiff filed her Charge with the EEOC alleging that Defendants had committed the unlawful

employment practice of race discrimination against the Plaintiff in violation of Title VII of the



7|Page
          Case 5:19-cv-01262-XR Document 1 Filed 10/24/19 Page 8 of 10



Civil Rights Act of 1964, as amended. Plaintiffs received a right to sue letter issued by the EEOC

on September 6, 2019.

                                 IV.     CAUSES OF ACTION

       23.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 21 supra.

       24.     The actions taken against Plaintiff, Stephanie Hills, as described in the preceding

paragraphs constitutes race discrimination in violation of Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. § 2000e-16. Defendants are an employer with at least 15 employees,

thereby subjecting itself and its business to coverage under the Act.

       25.     The conduct of the Defendant, which is complained of, constitutes race

discrimination against Plaintiff in violation of Federal law.


                                        V.         LIABILITY

       26.     Aubrey Longacre is an employee and vice-principal of Defendants; therefore,

Defendants are liable for the conduct of Longacre as well as its own wrongful conduct under a

theory of Respondeat Superior. Further, based upon information and belief, Defendant Nexus

ratified the actions of Longacre in that they were aware of the unlawful actions she was taking, yet

did nothing to stop them and in fact encouraged them in this respect.


                                  VI.         ACTUAL DAMAGES

       27.     As a result of the incidents described above, Plaintiff has incurred damages in the

form of lost earnings. As a proximate result of the wrongful acts of the Defendant, Plaintiff has

suffered an extreme reduction in income and other valuable job rights for which she hereby sues.

Plaintiff therefore sues for differential in earnings, back pay, lost wages, front pay, lost future

earnings and/or diminished earning capacity, to the extent permitted by law, due to the acts

complained of above.


8|Page
           Case 5:19-cv-01262-XR Document 1 Filed 10/24/19 Page 9 of 10



       28.     As a result of the injuries sustained by the Plaintiff, she has suffered shame and

humiliation, embarrassment, mental pain and anguish, and lost benefits in the past, and likely will

continue to suffer some, if not all, of these damages in the future.

       29.     By reason of the allegations of this petition under Title VII of the Civil Rights Act

of 1964, as amended, Plaintiff is entitled to recover attorney’s fees in a sum that is reasonable and

necessary. In this connection, Plaintiffs will show that the attorney whose name is subscribed to

this petition has been employed to assist Plaintiff in the prosecution of this action. A reasonable

attorney’s fee is required for the work expended in the preparation and trial of this cause along

with a reasonable fee for any and all appeals to other courts including the Court of Appeals and/or

the Supreme Court.

                               VII.    EXEMPLARY DAMAGES

       30.     The acts of Defendant described above, by and through their agents, employees and

vice-principals, resulted from more than momentary thoughtlessness, inadvertence, or error of

judgment, but rather resulted from that entire want of care which establishes that Defendant’s acts

or omissions were the result of actual conscious indifference to the rights and welfare of Plaintiff,

or alternatively, since Defendant’s acts are malicious, that is specifically intended by Defendant to

cause substantial injury to Plaintiff or done with a flagrant disregard for the rights of Plaintiff and

with actual awareness that their acts or omissions involved an extreme degree of risk that the acts

and omissions would result in the harm claimed by Plaintiff. Accordingly, Plaintiff is entitled to

a jury instruction regarding exemplary damages.

       31.     Further, the acts of Longacre, as well as other individual vice-principals of

Defendant, were ratified by the actions of Defendant; therefore, Defendant is liable for exemplary

damages awarded in this regard.




9|Page
             Case 5:19-cv-01262-XR Document 1 Filed 10/24/19 Page 10 of 10



                                     VIII.       CLAIMS FOR RELIEF

        32.       Plaintiff Stephanie Hills seek to recover all of damages in an amount which the

jury, in its role as trier of the facts in this case, determines is just and appropriate. Additionally,

Plaintiff hereby pleads all equitable relief and damages as allowed by law.


                                        IX.     JURY DEMAND

        33.       Plaintiff requests trial by jury.


                                X.      CONCLUSION AND PRAYER

        34.       Plaintiff Stephanie Hills prays that, upon final judgment, she be awarded the

following:

        a.     Back pay and benefits;
        b.     Front pay and benefits;
        c.     Compensatory damages;
        d.     Punitive damages;
        e.     Attorney’s fees;
        f.     Costs of Court;
        g.     Prejudgment and post-judgment interest accruing at the maximum rate allowed by law;
        h.     Such other and further relief as the Court deems necessary, proper and equitable,
               general or specific, to which Plaintiff may show herself to be justly entitled.


                                                  Respectfully submitted,


                                                  LAW OFFICES OF PAUL G. VICK
                                                  12703 Spectrum Drive, Suite 103
                                                  San Antonio, Texas 78249
                                                  210-735-1794
                                                  210-733-7510 fax

                                  By:             /s/ Paul G. Vick
                                                  Paul G. Vick
                                                  State Bar No. 20563950
                                                  ATTORNEYS FOR PLAINTIFF




10 | P a g e
